
	
		I
		112th CONGRESS
		1st Session
		H. R. 2650
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2011
			Mr. Costa introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To designate the United States courthouse under
		  construction at 510 19th Street, Bakersfield, California, as the Myron Donovan
		  Crocker United States Courthouse.
	
	
		1.Myron Donovan Crocker United
			 States Courthouse
			(a)DesignationThe
			 United States courthouse under construction, as of the date of enactment of
			 this Act, at 510 19th Street, Bakersfield, California, shall be known and
			 designated as the Myron Donovan Crocker United States
			 Courthouse.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the United States courthouse referred to in subsection (a)
			 shall be deemed to be a reference to the Myron Donovan Crocker United
			 States Courthouse.
			
